Exhibit 10.1

 

OMNIBUS AMENDMENT

 

Dated as of March 21, 2006

 

This OMNIBUS AMENDMENT (this “Amendment”) dated as of March 21, 2006 is entered
into by and among MWL FUNDING, INC., a Delaware corporation (the “Seller”),
CAFCO, LLC, a Delaware limited liability company, CHARTA, LLC, a Delaware
limited liability company, and CRC FUNDING, LLC, a Delaware limited liability
company, as “Conduit Purchasers” and as “Securitization Companies” under the
Asset Purchase Agreement (as defined below), CITIBANK, N.A., as a “Committed
Purchaser”, CITICORP NORTH AMERICA, INC., a Delaware corporation (“CNAI”), as
program agent (the “Program Agent”) for the Conduit Purchasers and the Committed
Purchaser and as a “Group Agent” and as “Agent” under the Asset Purchase
Agreement (as defined below), and COLONIAL BANK, N.A., a national banking
association (“Colonial Bank”), as “Originator”, as “Servicer” and as “Facility
Custodian” and as “Purchaser” under the Asset Purchase Agreement (as defined
below). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Purchase Agreement (as defined
below) and, if not defined therein, in the Asset Purchase Agreement (as defined
below).

 

WHEREAS, the Seller, the Conduit Purchasers, the Committed Purchasers, the
Program Agent, the Servicer and the Facility Custodian have entered into a
Warehouse Loan Purchase Agreement dated as of March 23, 2005 (as amended by that
certain Amendment No. 1 dated as of September 29, 2005 and as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Purchase Agreement”);

 

WHEREAS, Colonial Bank, the Securitization Companies and CNAI are parties to
that certain Asset Purchase Agreement dated as of March 23, 2005 (as amended by
that certain Amendment No. 1 dated as of September 29, 2005 and as the same may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Asset Purchase Agreement” and, together with the Purchase Agreement,
the “Agreements”); and

 

WHEREAS, the parties hereto have agreed to amend the Agreements on the terms and
conditions hereafter set forth.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1. Amendment to Purchase Agreement. Effective upon the “Effective Date”
as defined in Section 3 below, the Purchase Agreement is hereby amended as
follows:

 

(a) The definition of “Commitment Termination Date” now appearing in
Section 1.01 of the Purchase Agreement is hereby amended to delete the date
March 22, 2006 set forth therein and to substitute the date March 21, 2007
therefor.

 

SECTION 2. Amendment to Asset Purchase Agreement. Effective upon the “Effective
Date” as defined in Section 3 below, the Asset Purchase Agreement is hereby
amended as follows:



--------------------------------------------------------------------------------

(a) The definition of “Purchase Termination Date” now appearing on the signature
page of the Asset Purchase Agreement is hereby amended to delete the date
March 22, 2006 set forth therein and to substitute the date March 21, 2007
therefor.

 

SECTION 3. Conditions Precedent. This Amendment shall become effective and be
deemed effective as of the date hereof (the “Effective Date”) when, and only
when, each of the following conditions precedent shall be satisfied:

 

(a) CNAI shall have received five (5) counterparts of this Amendment executed by
each of the parties hereto;

 

(b) each of the representations and warranties made by the Seller and Colonial
Bank in Section 4 below are true and correct;

 

(c) no event or circumstance shall have occurred which, in the judgment of the
Program Agent, could have a material adverse effect on financial markets
generally or on the financial conditions or operations of the Seller or Colonial
Bank; and

 

(d) no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing.

 

SECTION 4. Covenants, Representations and Warranties of the Seller and Colonial
Bank.

 

(a) Upon the effectiveness of this Amendment, the Seller and Colonial Bank each
hereby (i) represents and warrants that all of its respective representations
and warranties set forth in the Agreements (as amended hereby) and each other
Transaction Document to which it is a party are true and correct as if made on
the Effective Date, except to the extent that such representations and
warranties expressly speak only as of a different date, and (ii) reaffirms all
covenants made by it in the Agreements and each of the other Transaction
Documents to which it is a party and agrees that all such covenants shall be
deemed to have been re-made as of the Effective Date.

 

(b) Each of the Seller and Colonial Bank hereby represents and warrants, as to
itself, that (i) the execution, delivery and performance of this Amendment are
within its company power and have been duly authorized by all necessary action
on its part to be taken, (ii) this Amendment has been duly executed and
delivered by it, and (iii) this Amendment and the Agreements as amended hereby
each constitutes the legal, valid and binding obligations of it, and are
enforceable against it in accordance with their respective terms.

 

(c) Each of the Seller and Colonial Bank hereby represents and warrants that,
both before and immediately after giving effect to this Amendment, no Event of
Termination or Incipient Event of Termination shall exist.

 

SECTION 5. Reference to and Effect on the Agreements.

 

(a) Upon the effectiveness of this Amendment, each reference in the Purchase
Agreement and in the Asset Purchase Agreement to “this Agreement”, “hereunder”,
“hereof”,

 

2



--------------------------------------------------------------------------------

“herein”, or words of like import shall mean and be a reference to the Purchase
Agreement and the Asset Purchase Agreement, respectively, as amended hereby, and
each reference to the Purchase Agreement and the Asset Purchase Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Agreements shall mean and be a reference to the Purchase Agreement and
the Asset Purchase Agreement, respectively, as amended hereby.

 

(b) The Agreements and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect,
as amended hereby, and are hereby ratified and confirmed, as so amended.

 

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any of the Investors, the
Program Agent or the Agent under the Agreements or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein.

 

SECTION 6. Execution in Counterparts; Headings. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

SECTION 7. GOVERNING LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY
THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAWS PROVISIONS OTHER THAN
THOSE CONTAINED IN NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401) AND
DECISIONS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

SELLER:

     

MWL FUNDING, INC.

            By:                    

Name:

               

Title:

 

ORIGINATOR, SERVICER,

FACILITY CUSTODIAN AND

“PURCHASER” UNDER THE

ASSET PURCHASE AGREEMENT:

     

COLONIAL BANK, N.A.

            By:                    

Name:

               

Title:

 

Signature Page to

Omnibus Amendment



--------------------------------------------------------------------------------

CONDUIT PURCHASERS AND

“SECURITIZATION COMPANIES”

UNDER THE ASSET PURCHASE

AGREEMENT:

     

CAFCO, LLC

            By:  

Citicorp North America, Inc., its Attorney-in-Fact

            By:                    

Name:

               

Title:

 

       

CHARTA, LLC

            By:  

Citicorp North America, Inc., its Attorney-in-Fact

            By:                    

Name:

               

Title:

 

       

CRC FUNDING, LLC

            By:  

Citicorp North America, Inc., its Attorney-in-Fact

            By:                    

Name:

               

Title:

 

Signature Page to

Omnibus Amendment



--------------------------------------------------------------------------------

COMMITTED PURCHASER:

     

CITIBANK, N.A.

            By:                    

Name:

               

Title:

 

PROGRAM AGENT, GROUP

AGENT AND “AGENT” UNDER

THE ASSET PURCHASE

AGREEMENT:

     

CITICORP NORTH AMERICA, INC.

            By:                    

Name:

               

Title:

 

Signature Page to

Omnibus Amendment